                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JONATHAN RAY                                )
WHEELER                                     ) No. 18-1709
     v.

ANDREW SAUL,1
COMMISSIONER OF SOCIAL
SECURITY


                                          OPINION AND ORDER

                                                  SYNOPSIS

         In this action, Plaintiff filed an application for disability insurance benefits, alleging

disability due to mental and physical impairments. His application was denied initially, and

upon hearing by an Administrative Law Judge (“ALJ”). The Appeals Council denied her request

for review. Before the Court are the parties’ Cross-Motions for Summary Judgment. For the

following reasons, Plaintiff’s Motion will be granted, and Defendant’s denied.

                                                     OPINION

    I.       STANDARD OF REVIEW

         Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review

the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the

district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).




1
 Andrew Saul, the Commissioner of Social Security, is automatically substituted as a party pursuant to Fed. R. Civ.
P. 25(d).

                                                         1
Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

         A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947). Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

   II.      THE PARTIES’ MOTIONS

   Plaintiff contends that the ALJ failed to adequately deal with the opinion of Plaintiff’s

treating physician, Dr. Steinman. Dr Steinman opined that Plaintiff could frequently lift up to

ten pounds, occasionally lift between 6 and 10 pounds, and never lift 11 pounds or more.




                                                 2
   The ALJ gave Dr. Steinman’s opinion “partial weight.” In so doing, the ALJ stated as

follows:

   I afford partial weight…to the assessment of Dr. Steinman, who…found the claimant could
   lift up to ten pounds….While Dr. Steinman’s limitations are consistent with the medical
   record, the record does not substantiate limitations relative to walking or standing.

   The non-examining consultant also opined as to Plaintiff’s ability to lift. In that regard, the

ALJ stated as follows:

   I afford partial weight to the assessment of State Agency physical consultant Dr. Mari-
   Mayans, who found the claimant, could lift and carry 20 pounds occasionally and 10 pounds
   frequently….While Dr. Mari-Mayans did not examine the claimant or the completed medical
   record, these findings are generally consistent with the longitudinal treatment record.


       “Partial weight” suggests granting some degree of weight to one part, and rejecting or

granting a lesser degree of weight to another. The ALJ specifically rejected only Dr. Steinman’s

opinion regarding walking and standing; the remaining opinions, including regarding lifting,

were deemed consistent with the record. Thus, the ALJ appeared to afford weight to Dr.

Steinman’s limitation of 10 pounds, and also Dr. Mari-Mayans’ conflicting limitation of 20

pounds. The RFC specifies no limitations regarding lifting, but limits Plaintiff to “light work as

defined in 404.1567(b) and 416.967(b).” According to those regulations, light work involves

“lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up

to ten pounds.” The ALJ cited to no other opinion of record regarding Plaintiff’s ability to lift.

       If the ALJ intended to reject that aspect of Dr. Steinman’s, he must explain his reasoning.

“Otherwise, this Court is faced with the task of reviewing the ALJ's summary of the medical

evidence and applying it to the ALJ's findings in a post-hoc fashion in order to construct what

may have been the ALJ's reasoning. Such retroactive speculation is not permitted.” Moore v.

Berryhill, No. 2:17-01391, 2018 U.S. Dist. LEXIS 26235, at *27 (S.D. W. Va. Jan. 24, 2018).



                                                 3
         Defendant acknowledges the ALJ’s lack of explanation, but points to the lack of

limitations due to Plaintiff’s cardiac condition, on which Dr. Steinman purportedly based her

limitations.2 Further, Defendant points to references to Plaintiff lifting “heavy weights.” I note

that Defendant’s arguments, would apply to other accepted medical opinions of record that were

apparently accepted, and not just Dr. Steinman’s. Again, however, this Court can only judge the

propriety of the decision based on the grounds invoked by the Commissioner when the decision

was rendered; post-hoc rationales are not appropriately considered. Palmer, 995 F.Supp. at 552.

         I note, too, that when counsel questioned the vocational expert (“VE”), adding additional

limitations including Dr. Steinman’s lifting limitation, the VE responded that there would be jobs

available at the sedentary level. There were no jobs that could be performed only when counsel

added additional limitations. However, the VE did not testify regarding the number of such

sedentary positions; thus, there can be no assessment of whether they existed in sufficient

numbers, as required. The error may well prove harmless, but the pertinent considerations are

within the province of the ALJ.

         Plaintiff also contends that the ALJ made similar errors with respect to the opinions of his

treating mental health providers, Dr. Urrea and therapist Kleppner, which the ALJ assigned little

weight. She complains that the ALJ did not identify them as treating sources, did not recognize

that they were the only examining sources, and that the opinions were inconsistent with other

parts of the record. Plaintiff also complains that the ALJ gave partial weight to psychological

consultant’s opinion, because the consultant did not have access to the complete record. “[The]

question is not whether substantial evidence supports Plaintiff's claims, or whether there is

evidence that is inconsistent with the ALJ's finding.... Substantial evidence could support both

2
 In particular, Defendant refers to Plaintiff’s classification as Class I. According to the American Heart Association,
Class I refers to the following: “Patients with cardiac disease but without resulting limitation of physical activity.
Ordinary physical activity does not cause undue fatigue, palpitation, dyspnea, or anginal pain.” www.heart.org.

                                                          4
Plaintiff's claims and the ALJ's findings because substantial evidence is less than a

preponderance.” Weidow v. Colvin, No. 15-765, 2016 U.S. Dist. LEXIS 139683, at *57 (M.D.

Pa. Oct. 7, 2016) (citations omitted). Having carefully considered the ALJ’s approach to

Plaintiff’s mental health providers, I find no error.

                                              CONCLUSION

       For the foregoing reasons, this matter will be remanded so that the ALJ can consider,

reconsider, or explain his conclusions regarding the medical opinion about Plaintiff’s functional

capacity to lift. The ALJ may conduct any proceedings deemed appropriate on remand. An

appropriate Order follows.

                                               BY THE COURT:



                                               _________________________

                                               Donetta W. Ambrose
                                               Senior Judge, U.S. District Court
       Dated: January 31, 2020




                                                  5
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JONATHAN RAY                        )
WHEELER                             ) No. 18-1709
     v.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY


                                           ORDER

       AND NOW, this 31st day of January, 2020, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiff’s Motion is GRANTED and Defendant’s DENIED. This matter is

remanded for further proceedings consistent with the foregoing Opinion.

                                           BY THE COURT:



                                           _________________________

                                           Donetta W. Ambrose
                                           Senior Judge, U.S. District Court




                                               6
